Order entered July 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00723-CV

                           IN THE INTEREST OF E.C., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 16-00152-X-305

                                            ORDER
       This is an accelerated appeal in a child protection case. See TEX. R. APP. P. 28.4(a)(1).

Before the Court are (1) appellants’ motion for expedited relief; (2) the State’s response to

appellant’s motion; and, (3) the State’s motion to strike appellants’ brief. Relying on Texas

Family Code section 263.401, appellants assert that this case has a statutory dismissal deadline in

the trial court of August 18, 2017 and, as a result, the deadlines in the appeal must be expedited.

See TEX. FAM. CODE ANN. § 263.401 (West Supp. 2016). That deadline, however, was met when

the trial court signed the final judgment that is the subject of this appeal. See id.; In re Tex.

Dep’t of Family & Protective Servs., 210 S.W.3d 609, 612 (Tex. 2006). As the State notes in its

response, section 263.401 provides for a new dismissal deadline if, following an appeal from the

trial court’s final order, an appellate court remands the case.         See id. § 263.401(b-1).

Accordingly, we DENY appellants’ motion.
       The State’s motion asserts appellants’ brief, filed June 27, 2017, identifies E.C. by full

name and contains in its appendix documents that should be, but are not, redacted in accordance

with Texas Rule of Appellate Procedure 9.8(b)(1)(C). See TEX. R. APP. P. 9.8(b). The State

requests the brief be stricken and appellants ordered to file an amended brief.

       On July 12, 2017, appellants tendered an amended brief to the Court. Accordingly, we

GRANT the State’s motion to the extent we STRIKE the June 27th brief. On our own motion,

we ORDER the brief tendered to the Court July 12th filed as of the date of this order.

       We note the reporter’s record of the trial court proceedings at issue in this appeal was

filed June 12, 2017 in appellate cause number 05-17-00610-CV, a mandamus proceeding filed

by appellants and stemming from the same proceedings at issue here. On our own motion, we

DIRECT the Clerk of the Court transfer that record into this appeal.




                                                     /s/     CRAIG STODDART
                                                             JUSTICE